     Case 4:21-cv-00579-P Document 70 Filed 09/09/21        Page 1 of 1 PageID 987



                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF TEXAS
                           FORT WORTH DIVISION

STATE OF TEXAS,                             §
                                            §
     Plaintiff,                             §
                                            §
v.                                          §   Civil Action No. 4:21-cv-00579-P
                                            §
JOSEPH R. BIDEN, JR., in his                §
official capacity as President of the       §
United States et al.,                       §
                                            §
     Defendants.                            §

                                         ORDER

        Before the Court is Plaintiff’s Unopposed Motion for Leave to Exceed Page Limits.

ECF No. 66. Having considered the Motion, the Court finds that it should be and hereby

is GRANTED.

        SO ORDERED on this 9th day of September, 2021.
